In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1322 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

RAMON E. RIVERA, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
             No. 15–CR–51 — J.P. Stadtmueller, Judge. 
                     ____________________ 

    ARGUED OCTOBER 28, 2016 — DECIDED FEBRUARY 3, 2017 
                 ____________________ 

    Before RIPPLE, KANNE, and ROVNER, Circuit Judges. 
    KANNE, Circuit Judge. On December 23, 2014, Rivera and 
three  others  robbed  a  Milwaukee  bar  called  the  Brew  City 
Tap.  They  all  wore  masks;  and  three  of  them  were  armed, 
two with BB guns and one with a .40‐caliber handgun. They 
left with $857.25.  
2                                                               No. 16‐1322 

   Four days later, they robbed the Sky Zone Indoor Tram‐
poline Park. This robbery was more successful than the prior 
one, netting them over $12,000. 
    Nearly  fifty  businesses  throughout  the  Milwaukee  area 
suffered similar armed robberies between October 2013 and 
January  2015.  Although  various  cooperating  witnesses  im‐
plicated  Rivera  in  thirty  of  those  robberies,  the  government 
sought  a  reckoning  for  only  five  of  them.  To  that  end,  the 
government  charged  Rivera  with  five  counts  of  Hobbs  Act 
robbery  under  18  U.S.C.  §§ 1951(a)  and  2.  The  government 
also  took  the  position  that  Hobbs Act  robbery  constitutes  a 
“crime of violence” as defined under 18 U.S.C. § 924(c)(3). So 
in  addition  to  the  five  Hobbs  Act  robbery  counts,  the  gov‐
ernment  tacked  on  five  counts  of  brandishing  a  firearm  in 
furtherance of a crime of violence under  18  U.S.C.  §§ 924(c) 
and 2. Rivera agreed to plead guilty to two of the crime‐of‐
violence  counts  in  exchange  for  the  government  dropping 
the  other  charges.  Judge  Stadtmueller  accepted  Rivera’s 
guilty plea on November 12, 2015. 
     On February 4, 2016, Judge Stadtmueller sentenced Rive‐
ra  to  the  mandatory  minimum  of  thirty‐two  years’  impris‐
onment.1 He also imposed a five‐year term of supervised re‐
lease, which he said he was “obliged” to do. (R. 196 at 24.)  
    Rivera  timely  appealed  his  convictions  and  sentence, 
raising two issues: (1) whether Hobbs Act  robbery qualifies 

                                                 
1  The  first  crime‐of‐violence  conviction  carried  a  mandatory  minimum 

sentence  of  seven  years’  imprisonment.  18  U.S.C.  § 924(c)(1)(A)(ii).  The 
second one carried a mandatory minimum sentence of twenty‐five years’ 
imprisonment. 18 U.S.C. § 924(c)(1)(C)(i).  
No. 16‐1322                                                           3 

as  a  “crime  of  violence”  under  § 924(c);  and  (2)  whether 
Judge Stadtmueller committed procedural error by saying he 
was “obliged” to impose a five‐year supervised‐release term. 
    With  respect to the first issue, we have recently decided 
that  Hobbs Act robbery indeed qualifies  as  a “crime of  vio‐
lence” under § 924(c) because it “has as an element the use, 
attempted  use,  or  threatened  use  of  physical  force  against 
the  person  or  property  of  another.”  United  States  v.  Anglin, 
No. 15‐3625, 2017 WL 359666, at *6–7 (7th Cir. Jan. 25, 2017) 
(quoting  18  U.S.C.  § 924(c)(3)(A)).  The  Hobbs  Act  defines 
robbery in relevant part as “the unlawful taking or obtaining 
of  personal  property  from  the  person  or  in  the  presence  of 
another,  against  his  will,  by  means  of  actual  or  threatened 
force,  or  violence,  or  fear  of  injury,  immediate  or  future,  to 
his person or property.” 18 U.S.C. § 1951(b)(1).  Because  one 
cannot  commit  Hobbs  Act  robbery  without  using  or  threat‐
ening physical force, we held that Hobbs Act robbery quali‐
fies as a predicate for a crime‐of‐violence conviction. Anglin, 
2017 WL 359666, at *7. 
    We have little to add to the analysis in Anglin, except to 
address  one  additional  argument.  Rivera  contends  that  the 
Supreme  Court’s  recent  decision  in  Mathis  v.  United  States 
undermines the notion that physical force is an “element” of 
Hobbs  Act  robbery.  136  S.  Ct.  2243  (2016).  In  Mathis,  the 
Court explained that “[e]lements are the constituent parts of 
a  crime’s  legal  definition,”  or  the  things  upon  which  a  jury 
must  agree  to  convict.  Id.  at  2248  (internal  quotation  marks 
omitted).  “Means,”  on  the  other  hand,  “spell[]  out  various 
factual ways of committing some component of the offense,” 
and  a  jury  need  not  agree  on  which  way  the  defendant 
committed the offense to convict him. Id. at 2249. Rivera as‐
4                                                        No. 16‐1322 

serts that Hobbs Act robbery has three elements—(1) taking 
property  (2)  from  another  (3)  against  his  will—and  several 
means  by  which  to  commit  the  “against  his  will”  element, 
including force, violence, and  threatening  injury.  For  exam‐
ple, he contends that a jury could convict him of Hobbs Act 
robbery  even  if  one  juror  found  that  he  committed  robbery 
through  violence  while  another  found  that  he  committed 
robbery  by  threatening  injury.  Under  this  reading  of  the 
statute,  Hobbs  Act  robbery  does  not  have  physical  force  as 
an element and thus is not a crime of violence under the force 
clause.  
    But  Rivera  takes  the  Supreme  Court’s  discussion  of 
means and elements out of context. Contrary to Rivera’s be‐
lief,  the  Court  did  not  distinguish  between  means  and  ele‐
ments  to  dictate  which  parts  of  a  statute  matter  in  a  predi‐
cate‐offense  analysis.  The  Court  instead  made  this  distinc‐
tion  to  explain  when  it  is  appropriate  to  use  the  categorical 
approach  versus  a  “modified”  categorical  approach—an  is‐
sue that is irrelevant here. Mathis, 136 S. Ct. at 2249. 
   Even  if  Rivera’s  application  of  Mathis  is  correct,  his  ar‐
gument  still  fails.  The  distinction  between  means  and  ele‐
ments  would  matter  only  if  one  of  the  ways  to  commit 
Hobbs Act robbery, say, putting another in fear of injury, did 
not  involve  force,  so  that  a  juror  could  find  a  defendant 
guilty  irrespective  of  whether  he  used  force  to  commit  the 
crime.  But  as  noted  above,  one  cannot  commit  Hobbs  Act 
robbery without using or threatening force. Anglin, 2017 WL 
359666, at *7. Because each of the means by which to satisfy 
the  “against  his  will”  element  requires  physical  force,  the 
“against his will” element itself requires physical force. 
No. 16‐1322                                                       5 

    We now turn to the second issue on appeal regarding Ri‐
vera’s  supervised‐release  term.  Rivera’s  § 924(c)  convictions 
carry  a  maximum  five‐year  term  of  supervised  release  fol‐
lowing  imprisonment.  See  18  U.S.C.  § 3583(b)(1).  The  gov‐
ernment concedes that this term is not mandatory. Neverthe‐
less, at sentencing, Judge Stadtmueller said he was “obliged” 
to impose a five‐year term. (R. 196 at 24.) Rivera argues that 
this  statement  suggests  that  the  judge  erroneously  believed 
that the law required a five‐year term, so we should remand 
for resentencing.  
    We  review  de  novo  whether  a  district  court  committed 
procedural error when sentencing a defendant. United States 
v. Dorsey, 829 F.3d 831, 836 (7th Cir. 2016). In United States v. 
Lyons,  we  vacated  a  sentence  that  included  a  five‐year  su‐
pervised‐release  term  because  the  district  judge  clearly 
thought that term was mandatory, when, like here, it wasn’t. 
733 F.3d 777, 784 (7th Cir. 2013). This was evident by the fact 
that the judge noted that the defendant would “have to serve 
five  years  of  mandatory  supervised  release”  at  the  sentenc‐
ing hearing, referred to the term as “5 years Mandatory Su‐
pervised  Release”  in  her  judgment,  and  indicated  that  the 
“mandatory  minimum  sentence  was  imposed”  in  her  state‐
ment of reasons. Id. at 781. We held that her misunderstand‐
ing constituted a “manifest procedural error.” Id. at 784.   
    But that’s not the case here. Although Judge Stadtmueller 
said he was “obliged” to impose a five‐year term, this  does 
not necessarily mean that he thought the term was mandato‐
ry. To be sure, the word “obliged” does connote a legal obli‐
gation; but it also encompasses a moral duty. See Black’s Law 
Dictionary 1106 (8th ed. 2004) (defining “oblige” as “[t]o bind 
by  legal  or  moral  duty”);  Webster’s  Third  New  International 
6                                                       No. 16‐1322 

Dictionary,  1556  (1986)  (defining  “oblige”  as  “[t]o  constrain 
(as another or oneself) by physical, moral, or legal force”). If 
Judge  Stadtmueller  thought  he  was  legally  required  to  im‐
pose  a  five‐year  term,  then  he  committed  procedural  error; 
but if he felt morally bound to impose this term based on the 
sentencing factors he considered, then there was no error. 
    The  record  indicates  that  Judge  Stadtmueller  used  the 
word “obliged” in the latter way. For instance, at the change‐
of‐plea  hearing,  Judge  Stadtmueller  referenced  paragraph 
six of the plea agreement, which explained that Rivera faced 
a maximum five‐year term of supervised release. (R. 195 at 9); 
(R.  117  at  ¶ 6.)  Judge  Stadtmueller  instructed  Rivera  to 
summarize this paragraph to ensure that Rivera fully under‐
stood the maximum possible sentence. (R. 195 at 9–10.) 
     Moreover,  the  presentence  investigation  report  prohibit‐
ed imposing a supervised‐release term exceeding five years, 
and  cited  U.S.S.G.  § 5D1.2(a)(1),  which  recommends  a  two‐ 
to  five‐year  term.  (R.  175  at  ¶¶ 138–39.)  Judge  Stadtmueller 
relied on this report at sentencing, saying that Rivera’s pris‐
on term would be “followed by a term of supervised release 
of 2 to 5 years.” (R. 196 at 5.)  
   Finally,  Judge  Stadtmueller’s statement  of  reasons  noted 
that the supervised‐release range is “[a]t least 2 years but not 
more than 5 years.” (R. 184 at 1.) All of this shows that Judge 
Stadtmueller understood that a five‐year term was not man‐
datory, but he felt obliged—in a moral sense—to impose this 
term nonetheless.  
    In United States v. Dill, we addressed a similar challenge 
to Judge Stadtmueller’s use of the word “obliged” when im‐
posing  a  sentence.  799  F.3d  821,  825–26  (7th  Cir.  2015).  Alt‐
No. 16‐1322                                                       7 

hough  we  noted  that  “obliged”  is  an  ambiguous  word,  we 
recognized  the  dichotomy  between  the  legal  and  moral  un‐
derstanding of the word. Specifically, we acknowledged that 
“[a]  judge  pronouncing  [a]  sentence  often  explains  to  a  de‐
fendant  how  the  defendant  has  earned  the  sentence  by  his 
own  choices,  which  have  forced  the  judge  to  impose  a  just 
punishment.”  Id.  We  upheld  the  sentence,  holding  that 
Judge  Stadtmueller  did  not  mean  “obliged”  in  the  word’s 
legal sense. 
   Judge  Stadtmueller  could  have—and  probably  should 
have—used  less  ambiguous  language  when  sentencing  Ri‐
vera.  That  said,  the  record  demonstrates  that  Judge  Stadt‐
mueller used the word “obliged” in the moral sense—not the 
legal one.  And our holding  in  Dill corroborates this  conclu‐
sion. We thus hold that there was no procedural error. 
  For  these  reasons,  we  AFFIRM  the  district  court’s  judg‐
ment.